Campbell, J.
The record on appeal contains no evidence or assignments of error. Mr. Horton, by affidavit appearing in the record, states that he was not an attorney at the trial of the case and was assigned only to assist on the appeal. He further advises that the court reporter had lost her notes and for that reason no testimony was available to him. The record discloses that in addition to Mr. Horton, the attorney who represented the defendant at the trial was likewise assigned to perfect the appeal. No valid justification has been made as to why the record does not contain assignments of error in compliance with the rules of this Court.
We have viewed the record as it presently appears, and it is free of error.
No error.
PARKER and Vaughn, JJ., concur.